Exhibit 10.3

SUBJECT TO FED. R. EVID. 408

JUDGMENT SHARING AGREEMENT BETWEEN

MASTERCARD AND VISA IN THE DISCOVER LITIGATION

This Judgment Sharing Agreement (the “Agreement”) between MasterCard and Visa in
the Discover Litigation is made, as of July 29, 2008 (the “Effective Date”),
between Visa Inc. and MasterCard Incorporated (the “Parties,” and each a
“Party”). The Parties seek through this Agreement to provide for the
apportionment of certain costs and liabilities, as described herein, which they
may incur jointly and/or severally in the event of an adverse judgment, or
settlement or settlements, in Discover Financial Services v. Visa U.S.A. Inc.,
Case No. 04-CV-07844 (S.D.N.Y.) (the “Litigation”). In consideration of the
mutual covenants and agreements contained herein, the Parties hereby agree as
follows:

Definitions

 

A. “Affiliate” shall mean any corporation, firm, limited liability company,
partnership or other entity that directly or indirectly Controls or is
Controlled by or is under common Control with a Person, including any such
entity that is Controlled by a Person after the Effective Date.

 

B. “Claim” shall mean any and all manner of claims, demands, actions, causes of
action, suits, damages, liabilities, judgments, debts, claims over, accounts,
warranties, liens, costs or expenses whatsoever, whether based in contract law,
tort law, equity, statute, or regulation that are known as of the Effective
Date. A Claim shall not include any payments due or other obligations owed under
contracts or agreements that do not pertain to the Litigation and which continue
to remain in effect after the Effective Date. “Claims” shall mean more than one
Claim.

 

C. “Control” (including the terms “Controls,” “Controlled by” or “under common
Control with”) shall mean ownership, directly or through one or more Affiliates,
in the case of a corporation, of fifty percent (50%) or more of the shares of
the stock entitled to vote for the election of directors (or such lesser
percentage which is the maximum allowed to be owned by a foreign entity in a
particular

 

1



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

jurisdiction), or, in the case of any other entity, fifty percent (50%) or more
of the equity interests (or such lesser percentage which is the maximum allowed
to be owned by a foreign entity in a particular jurisdiction) and having equal
or more control of the board of directors or equivalent governing body of such
entity.

 

D. “Discover” means Discover Financial Services, DFS Services LLC, and Discover
Bank.

 

E. “Final Judgment” means that portion of a judgment for monetary relief of any
kind, including any award of compensatory, treble, or other damages and
interest, court costs, attorneys’ fees, or expenses, entered on Claims in the
Litigation by a court on the basis of trial, summary judgment, judgment as a
matter of law, or any other basis, which (a) is immediately enforceable and has
not been stayed pending appeal or (b) becomes final after exhaustion of all
appeals or other judicial review or expiration of the time to obtain further
judicial review. For purposes of this Agreement, the Final Judgment shall be
calculated prior to offset or reduction on account of settlement payments by a
party that does not comply with the provisions of paragraph 4 of this Agreement.

 

F. “MasterCard” refers collectively to MasterCard International Incorporated,
MasterCard Incorporated, currently doing business as MasterCard Worldwide, and
their Affiliates.

 

G. “MasterCard Member” shall mean a Person authorized by MasterCard or its
Affiliates to be an issuer or acquirer of Payment Cards with any MasterCard
brand or any Person otherwise admitted to membership under the rules of
MasterCard.

 

H. “Payment Cards” shall mean credit cards, debit cards, charge cards, prepaid
cards, stored value cards, commercial cards, virtual cards, and other payment
transaction products or devices (including those that do not utilize a tangible
card).

 

I. “Person” shall mean an individual, corporation, partnership, limited
liability company, estate, trust, common or collective fund, association,
private foundation, joint stock company or other entity.

 

J. “Visa” refers collectively to Visa Inc., Visa U.S.A. Inc., Visa International
Service Association, and their Affiliates.

 

K. “Visa Europe” shall mean Visa Europe Limited, Visa Europe Services Inc., and
their Affiliates.

 

L. “Visa Member” shall mean a Person authorized by Visa or its Affiliates or by
Visa Europe to be an issuer or acquirer of Payment Cards with any Visa brand or
any Person otherwise admitted to membership under the rules of Visa or Visa
Europe.

 

M. “Visa U.S.A.” refers to Visa U.S.A. Inc.

 

N. “Visa International” refers to Visa International Service Association.

 

2



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

Agreement

 

1. Sharing of Final Judgment. Subject to paragraph 4 below, each Party shall pay
the portion of any Final Judgment enforced against any Party as set forth in
this paragraph:

 

  (a) Visa shall pay the “Visa Share,” which shall equal the sum of:

 

  (i) ****

 

  (ii) ****

 

  (iii) ****

 

  (b) MasterCard shall pay the “MasterCard Share,” which shall equal the sum of:

 

  (i) ****

 

  (ii) ****

 

  (iii) ****

 

2. Repayment of Overpayments. If a Party makes judgment payments to Discover in
excess of its share of a Final Judgment as set forth in paragraph 1 (an “Excess
Payment,” and such Party an “Overpaying Party”), then the other Party will
reimburse the Overpaying Party to the extent of its Excess Payment. The
Overpaying Party’s right to reimbursement for its Excess Payment shall be
enforceable in a proceeding for contribution or indemnity. A Party may make
demand for payment pursuant to this paragraph at any time after making an Excess
Payment. A Party shall pay any proper claim for contribution, indemnity, or
reimbursement under this paragraph within 21 days of demand.

 

3. Settlement. In the event the Parties reach a mutually acceptable, aggregate
settlement with Discover, each Party shall pay the portion of any such
settlement pursuant to the allocation provided in paragraph 1. Any Party may
settle claims asserted against it in the Litigation at any time at its sole
discretion.

 

4. Relief from Judgment Sharing Obligation. A party that settles claims asserted
against it in the Litigation shall have no obligation to share in a Final
Judgment pursuant to this Agreement if and only if the conditions in
sub-paragraphs (a)-(c) immediately below are satisfied:

 

  (a) ****

 

3



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

 

  (b) In the case of a settlement by Visa:

 

  (i) ****

 

  (ii) ****

 

  (c) In the case of a settlement by MasterCard:

 

  (i) ****

 

  (ii) ****

 

  (d) Any dispute regarding the value of non-cash consideration paid by a Party
as consideration for a settlement shall be resolved pursuant to the provisions
of paragraph 12.

 

  (e) Overturned, Modified, or New Judgment. If (a) a Final Judgment is modified
at any time after it becomes a Final Judgment and, as so modified (the “Modified
Judgment”), becomes final after exhaustion of all appeals or other judicial
review or expiration of the time to obtain further judicial review, or (b) after
a Final Judgment is vacated or overturned, a new Final Judgment (“New Judgment”)
is subsequently entered, then the sharing obligations of each Party shall be
recalculated under the terms of this Agreement to reflect the Modified Judgment
or New Judgment, as applicable.

 

5. Repayment. If Discover receives payment from a Party based on a claim
asserted in the Litigation and Discover is no longer entitled to some or all of
that payment as a result of the reversal, vacatur, or modification of a Final
Judgment (an “Overpayment”), and if a Party later succeeds in recovering the
Overpayment in whole or in part, such recovery (including any interest
recovered) shall be taken into account for purposes of determining the sharing,
indemnity, and contribution obligations arising under this Agreement. Unless and
until an Overpayment is recovered by a Party, however, the Overpayment shall be
treated as a payment towards the satisfaction of a Final Judgment for purposes
of this Agreement, provided that the Overpayment was made in satisfaction or
partial satisfaction of what was, at the time the payment was made, a Final
Judgment as defined by this Agreement.

 

6. No Admission of Liability. Nothing contained herein is intended to be, nor
shall be deemed to be, an admission of any liability to anyone or an admission
of the existence of facts upon which liability could be based other than to the
Parties pursuant to the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

 

7. No Third-Party Beneficiaries. This Agreement is made and shall be binding on
and inure solely to the benefit of the Parties and their respective successors
or permitted assigns but otherwise confers no rights or defenses upon any
non-Party. A Party may not assign any of its obligations under this Agreement to
another person or entity without the written consent of each other Party.
Subject to the foregoing, each Party shall require any entity(ies) that, as a
result of any merger, purchase of assets, reorganization or other transaction,
acquires or succeeds to all or substantially all of the business or assets of
such Party to assume the obligations of such Party under this Agreement pursuant
to a binding and effective written assumption agreement, with reasonable advance
written notice of the assumption agreement to the other Party.

 

8. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles. All Parties hereby agree that this Agreement is
consistent with public policy.

 

9. Confidentiality. Each Party has independently determined its securities law
obligations arising from this Agreement. Taking into account those obligations,
the Parties agree that to the extent there is a disclosure of the Agreement,
each Party will take reasonable steps to ensure confidential treatment of
paragraphs 1(a)(i)-(iii), 1(b)(i)-(iii), as well as paragraphs 4(a),
4(b)(i)-(ii) and 4(c)(i)-(ii) of the Agreement from Securities and Exchange
Commission or any other party to which disclosure is made. Each Party agrees to
give the other Party reasonable notice in the event it decides to take any
action that will disclose paragraphs 1(a)(i)-(iii), 1(b)(i)-(iii), or any part
of paragraphs 4(a), 4(b)(i)-(ii) and 4(c)(i)-(ii) of this Agreement, or that
otherwise is inconsistent with the second sentence of this paragraph 9. Further,
the Parties agree that the terms and conditions of this Agreement shall remain
confidential with the following exceptions: (1) the Parties may disclose the
terms and conditions of this Agreement to the extent such disclosure is required
by law or regulation or any rule or requirement of any stock exchange,
self-regulatory agency (including the National Association of Securities
Dealers) or rating agency; (2) the Parties may disclose the terms and conditions
of this Agreement to the extent such disclosure is required by court order or
rule; (3) the Parties may disclose the terms and conditions of this Agreement to
the extent such disclosure is necessary to the Parties’ financial and legal
advisors and other third parties that are involved in asset review, audit, or
other due diligence, provided reasonable precautions are taken to ensure the
continued confidentiality of the information disclosed; (4) the Parties may
disclose the terms and conditions of this Agreement to the extent disclosure is
necessary to enforce or comply with the terms of this Agreement, provided
reasonable precautions are taken to ensure the continued confidentiality of the
information disclosed; (5) Visa may disclose the terms and conditions of this
Agreement to Visa’s Members to the extent required to obtain the consent of such
Members required by the Visa rules, provided that reasonable precautions are
taken to ensure continued confidential treatment of the information disclosed;
and

 

5



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

(6) the Parties may disclose the terms and conditions of this Agreement pursuant
to written agreement of the Parties. Except with regard to disclosure under
exception (3), in the event of disclosure under this paragraph, the disclosing
party must provide reasonable advance written notice to the other party as soon
as practicable. In the event either Party determines that any disclosure of the
terms and conditions of this Agreement is required by law or regulation or any
rule or requirement of any stock exchange, self-regulatory agency (including the
National Association of Securities Dealers) or rating agency, the other Party
also may disclose the terms and conditions of the Agreement to the same extent.
Further, in the event of disclosure under exception (2), the disclosing party
must provide reasonable advance written notice to the other party as soon as
practicable after receiving a request or demand for such disclosure, and will
not make such disclosure until the other party has been given a reasonable
opportunity to oppose or object to such production. For the avoidance of any
doubt, nothing herein shall preclude any Party from disclosing either (i) that
the Visa Share of any Final Judgment or Settlement is larger, based primarily on
relevant volumes, or (ii) that the Visa Share of any Final Judgment or
Settlement is the substantial majority, based primarily on relevant volumes.
Further, nothing herein shall preclude any Party from disclosing this Agreement,
or any provision of this Agreement, to the extent (a) the Securities and
Exchange Commission or other regulatory authority has denied a request for
confidential treatment (provided reasonable efforts are made to persuade the
Securities and Exchange Commission or other regulatory authority, and provided
the other Party is notified in advance of the pending disclosure), or (b) to the
extent it has otherwise become public through no violation of this Agreement.

 

10. Interpretation. For purposes of interpretation, this Agreement shall be
deemed to have been drafted by the Parties equally and no ambiguity shall be
resolved against any Party by virtue of their participation in the drafting of
this Agreement.

 

11. Assignability. No Party may assign all or any of its rights or obligations
under this Agreement without the express written consent of the other Party.
This Agreement shall apply to and bind the Parties and their respective
successors in interest, including any entity succeeding to or acquiring a
controlling interest in any significant, wholly-owned business division of a
Party or a significant portion of the Party’s assets.

 

12. Dispute Resolution. Resolution of disputes between the Parties shall be
subject to the following dispute resolution procedures.

 

  (a) All disputes between the Parties concerning the interpretation and
enforcement of this Agreement shall be subject to a dispute resolution format
that includes: (i) written notice setting forth a brief description of the
claim; (ii) an opportunity to cure within 30 days of receipt of the notice; and
(iii) binding arbitration in the event that such resolution does not occur
within the time frame set forth above. Such arbitration will be

 

6



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

in accordance with the Center for Public Resources (“CPR”) Rules for
Non-Administered Arbitration in effect on the date of this Agreement. Such
arbitration shall be conducted, as follows: (i) presumptively, there will be
limited discovery; (ii) presumptively, there will be a hearing of no more than
three (3) days; and (iii) presumptively, the binding arbitration shall be
concluded within twenty (20) business days from the latter of the completion of
discovery or selection of the three arbitrators, provided that upon good cause
shown, the arbitrators may allow for additional time not to exceed forty
(40) business days from the latter of the completion of discovery or selection
of the three arbitrators.

 

  (b) Selection and Number of Arbitrators. A panel of three arbitrators shall
conduct the arbitration proceeding. The arbitrators shall be selected as
follows: (i) the Party initiating the arbitration proceeding shall have absolute
discretion to select one of the three arbitrators, provided such selection is
proper pursuant to the CPR Rules for Non-Administered Arbitration, within three
business days of the demand for arbitration; (ii) the Party responding to the
arbitration proceeding shall have absolute discretion to select one arbitrator,
provided such selection is proper pursuant to the CPR Rules for Non-Administered
Arbitration, within five business days of the selection of the first arbitrator;
and (iii) the two arbitrators so selected shall jointly select a third
arbitrator (the “Neutral”) that formerly served as a Federal judge or has
substantial experience in complex arbitration proceedings, and in either case
preferably possesses experience in the electronic payment industry, within five
business days of the selection of the second arbitrator. If the two Party
arbitrators selected under (i) and (ii) above cannot agree on a Neutral within
the time provided, the Parties shall each exchange lists of three qualified
candidates and any candidate appearing on both lists shall be selected as the
Neutral, with this process continuing up to three times until a candidate
appears on both lists. If this process does not succeed with the selection of a
Neutral within an additional five business days, the Parties shall request that
the CPR select a Neutral possessing the above qualifications.

 

  (c) Venue. The Party responding to the arbitration proceeding shall have the
right to select either San Francisco, California or New York, New York as the
location of the arbitration proceeding, unless otherwise agreed by the Parties.
The arbitrators need not be located in or near the selected venue so long as
they are willing to travel to the venue to conduct the arbitration.

 

  (d) Applicable Rules. The CPR Rules for Non-Administered Arbitration shall
govern any arbitration proceeding. In the event of any conflict or inconsistency
between the CPR Rules for Non-Administered Arbitration and the provisions of
this Agreement, the provisions of this Agreement shall govern.

 

7



--------------------------------------------------------------------------------

SUBJECT TO FED. R. EVID. 408

 

13. Counterparts. This Agreement may be executed in counterparts with the same
force and effect as if executed in one complete and original document.

 

14. Severability. If any paragraph or clause of this Agreement is found to be
illegal or invalid or unenforceable for any reason, it shall be deemed to be
modified to the minimum extent necessary to cure such illegality, invalidity, or
unenforceability and the remaining paragraphs and clauses of this Agreement will
remain in full force and effect. In the event any Party claims an invalidated
provision was material to the consideration for this Agreement, the question of
materiality and modification of the offending provision shall be subject to the
dispute resolution provision of paragraph 12 of this Agreement.

 

15. Approvals. Each Party affirms for the other Party that no further approvals
of or votes on this Agreement are required.

 

Visa Inc., Visa U.S.A. Inc., and Visa

International Service Association

By:  

/s/ Joshua R. Floum

  Joshua R. Floum   General Counsel and Corporate Secretary   Visa Inc.   Dated:
July 29, 2008 MasterCard International Incorporated and MasterCard Incorporated
By:  

/s/ Noah J. Hanft

  Noah J. Hanft   General Counsel, Chief Franchise Officer & Corporate Secretary
  MasterCard Incorporated   Dated: July 29, 2008

 

8